PD-1573-14
                                    PD-1573-14                                               COURT OF CRIMINAL APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                           Transmitted 2/25/2015 3:54:24 PM
                                   DISTRICT ATTORNEY’S OFFICE                                Accepted 2/27/2015 4:48:15 PM
                                                 Fort Bend County, Texas                                       ABEL ACOSTA
                                                                                                                       CLERK



JOHN F. HEALEY, JR.                                                                                       (281) 341-4460
   District Attorney                                                                                    Fax (281) 238-3340



       February 24, 2015

       Able Acosta, Clerk
       Court of Criminal Appeals
       P.O. Box 12308                                                             February 27, 2015
       Austin, TX 78711

       Re:      Damon Dove v. Texas
                No. PD-1573-14

       Dear Mr. Acosta:

       The State believes the decision of the court of appeals is correct and that discretionary review should
       be refused. Therefore, the State waives its right to reply to Appellant’s petition for discretionary
       review and reserves the right to file a brief on the merits should the Court grant the petition.

       Please bring this waiver letter to the attention of the Court, and file it amongst the papers of the
       above-referenced cause. Thank you for your kind assistance in these matters.

       Sincerely,

       John F. Healey, District Attorney, 268th Judicial District

       /s/ Chad E. Bridges
       Chad E. Bridges
       SBOT 00790369
       Assistant District Attorney

       cc:      Mr. Damon Dove, pro se
                via certified mail, return receipt requested




                Mailing: 301 Jackson  1422 Eugene Heimann Circle, Suite 20234  Richmond, Texas 77469-3108